Citation Nr: 0008149	
Decision Date: 03/27/00    Archive Date: 03/29/00

DOCKET NO.  98-17 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUES

1.  Entitlement to service connection for malnutrition.

2.  Entitlement to a compensable disability rating for 
malaria.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran had recognized guerilla service from January 1943 
to May 1945.

Service connection was granted for malaria by an August 1956 
rating decision.  A noncompensable (zero percent) disability 
rating was assigned, effective May 25, 1956.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 1998 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Manila, 
Philippines, which denied the claims.

It is noted that RO's March 1998 rating decision also denied 
service connection for dysentery and a stomach ailment.  
However, the veteran's Notice of Disagreement only addressed 
the malaria and malnutrition claims.  Thus, these are the 
only issues over which the Board currently has jurisdiction.  
See 38 C.F.R. §§ 20.200-20.201, 20.302 (1999).

On his October 1998 Substantive Appeal, the veteran indicated 
that he wanted a personal hearing before a Member of the 
Board.  In November 1998, he stated that he was willing to 
accept a personal hearing before a Hearing Officer at the RO 
in lieu of a personal hearing before a Member of the Board.  
Thereafter, the veteran was scheduled to provide testimony at 
a personal hearing in March 1999, but he failed to appear.  
Accordingly, his request for a personal hearing is deemed 
withdrawn.


FINDINGS OF FACT

1.  The evidence does not show that the veteran has a current 
medical diagnosis of malnutrition, or any disability 
attributable thereto.

2.  There is no competent medical evidence of active malaria, 
nor ascertainable residuals of malaria such as liver or 
spleen damage.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
malnutrition is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991 & Supp. 1999).

2.  The criteria for a compensable rating for malaria are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 4.1, 4.2, 4.10, 4.88b, Diagnostic Code 6304 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

General Background.  No enlistment or discharge examinations 
are on file.  On a June 1947 Affidavit for Philippine Army 
Personnel, the veteran reported that he was revered to 
inactive status in May 1945 due to malaria.  Other than that, 
he reported that he incurred no wounds or illnesses from 
December 1941 to the date of return of military control.  The 
veteran did not indicate that he was ever held as a prisoner-
of-war (POW) during his period of recognized service.

On file is a statement from a Dr. Locsin, dated in July 1956, 
who reported that he treated the veteran from January to 
March for a severe recurrent double infection of malaria.  
Dr. Locsin also reported that at the time he first saw the 
veteran in January 1945, the veteran was pale, emaciated, and 
malnourished.  The veteran also experienced daily fever and 
chills, and his spleen was noted to be markedly enlarged.  
The veteran was transferred to a regimental aid station in 
March 1945, at which time he was found to be considerably 
improved even though "from time to time" there would be a 
recurrence of fever and chills in spite of medication.

Also on file is a July 1956 affidavit from a former comrade-
in-arms who reported that the veteran was hospitalized 
sometime in January 1945 for malaria.

Service connection was granted for malaria by an August 1956 
rating decision.  A noncompensable disability rating was 
assigned, effective May 25, 1956.  

A private medical statement dated in May 1961 noted that the 
veteran had been examined, in part, due to complaints of 
frequent attacks of fever, chill, headache, and sweating; 
rheumatoid pains, shoulder joints, lumbar, pelvic, knee 
joints, and ankle joints; and general debility.  Following 
examination, the veteran was diagnosed with the following: 1) 
malaria, chronic, and subacute exacerbations every time he 
worked physically; 2) rheumatoid arthritis, shoulder, knee, 
and lumbar joints; and 3) anemia, secondary to chronic 
malaria, moderately severe.

The noncompensable disability rating for the veteran's 
residuals of malaria was subsequently confirmed and continued 
by a September 1961 RO decision, and a March 1962 Board 
decision.

The veteran's current claims were received by the RO in April 
1997.  At that time, he indicated that both his malaria and 
his malnutrition began in 1944.  

The evidence on file includes a September 1997 joint 
affidavit from two former comrades-in-arms, who stated that 
they had served with the veteran during his period of 
recognized guerilla service.  Among other things, they 
asserted that the veteran had been hospitalized at various 
medical facilities in 1944.  However, nothing in this joint 
affidavit indicates the reason for the veteran's 
hospitalization, although it was noted that one of the 
physicians who treated the veteran was Dr. Locsin.

The veteran underwent a VA medical examination in January 
1998.  At this examination, the veteran's complained of 
multiple joint pain, and chest pain.  On examination, the 
veteran was found to be negative for any residuals of 
malnutrition or vitamin deficiency.  Following examination of 
the veteran, the examiner found no residual evidence of 
malaria.

In the March 1998 rating decision, the RO, among other 
things, denied service connection for malnutrition as not 
well grounded.  The RO found that there was no record of 
treatment in service for malnutrition, nor was there medical 
evidence which demonstrated that the veteran currently had 
the claimed condition, nor was there competent evidence which 
tended to link this condition to the veteran's military 
service.  Regarding the malaria claim, the RO found that the 
veteran was not entitled to a compensable evaluation because 
there was no residual evidence of malaria found at the recent 
VA medical examination.

The veteran appealed the March 1998 rating decision to the 
Board.  In several statements on file, including his Notice 
of Disagreement, the veteran indicated that he was treated 
for both malaria and malnutrition during service by American 
forces in American medical facilities.  He also made 
reference in several statements that he wanted consideration 
to be given to his status as a naturalized citizen of the 
United States.

The veteran underwent a VA examination for infectious, 
immune, and nutritional disabilities in October 1998.  Among 
other things, the examiner indicated that the veteran's 
claims file had been reviewed.  It was also noted that the 
veteran was treated for malaria during service.  On 
examination, the examiner found that the veteran had no 
weight loss, and no anemia.  Although he was found to have a 
poor appetite, the examiner stated that the veteran was 
"fairly nourished."  However, the veteran was positive for 
occasional edema.  A blood smear conducted in conjunction 
with this examination found no malarial parasites.  
Similarly, an ultrasound of the veteran's liver and spleen 
revealed no unusual findings.  Based on the foregoing, the 
examiner found that the veteran was negative for malaria, and 
that no residuals were noted.

In a February 2000 statement, the veteran's representative 
contended that the most recent VA examination did not 
specifically address the necessary test to determine the 
extent and severity of the veteran's malaria.  In regard to 
the malnutrition claim, the representative stated that the 
evidence of record showed a medical report dated in "March 
1945" which indicated that the veteran was malnourished with 
daily fever and chills.  Further, the representative 
contended that the VA examination did not address the issue 
of malnutrition, and that no enlistment or discharge 
examinations were on file.  The representative asserted that 
the veteran should be afforded an examination to determine 
the extent and severity of the malnutrition, and if the 
condition could be linked to military service.

I.  Malnutrition

Legal Criteria.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (1999).  Evidence of continuity of 
symptomatology from the time of service until the present is 
required where the chronicity of a condition manifested 
during service either has not been established or might 
reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d) 
(1999).

The threshold question that must be resolved is whether the 
veteran has presented evidence of a well-grounded claim.  A 
well-grounded claim is a plausible claim, that is, a claim 
which is meritorious on its own or capable of substantiation.  
An allegation that a disorder is service connected is not 
sufficient; the veteran must submit evidence in support of a 
claim that would "justify a belief by a fair and impartial 
individual that the claim is plausible."  See 38 U.S.C.A. 
§ 5107(a) (West 1991); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
The quality and quantity of the evidence required to meet 
this statutory burden of necessity will depend upon the issue 
presented by the claim.  Grottveit v. Brown, 5 Vet. App 91, 
92-93 (1993).

In order for a claim for service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis); evidence of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and evidence of a nexus between the in-service 
injury or disease and the current disability (medical 
evidence).  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

In addition to the general standard set forth in Caluza v. 
Brown, chronicity and continuity standards can also 
establish a well-grounded claim.  Savage v. Gober, 10 Vet. 
App. 488 (1997).  The chronicity standard is established by 
competent evidence of the existence of a chronic disease in 
service or during an applicable presumption period; and 
present manifestations of the same chronic disease.  The 
continuity standard is established by medical evidence of a 
current disability; evidence that a condition was noted in 
service or during a presumption period; evidence of post-
service continuity of symptomatology; and medical, or in 
some circumstances, lay evidence of a nexus between the 
present disability and the post- service symptomatology.  
This type of lay evidence, for purposes of well 
groundedness, will be presumed credible when it involves 
visible symptomatology that is not inherently incredible or 
beyond the competence of a lay person to observe.  Savage, 
supra.

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence is 
necessary to establish a well-grounded claim.  Lay assertions 
of medical causation or a medical diagnosis cannot constitute 
evidence to render a claim well grounded.  Grottveit, 5 Vet. 
App. at 93.

Analysis.  In the instant case, the Board finds that the 
veteran's claim of entitlement to service connection for 
malnutrition is not well grounded.

The Board acknowledges that there is evidence that the 
veteran was malnourished during his period of recognized 
guerilla service in the form of the July 1956 statement from 
Dr. Locsin.  Moreover, the Board notes that, as a general 
rule, the veteran's account of what occurred during service 
is presumed credible for the purpose of determining whether 
his claim is well-grounded.  Meyer v. Brown, 9 Vet. App. 425, 
429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

Nevertheless, the Board finds that there is no current 
medical diagnosis of malnutrition on file, or any disability 
attributable thereto.  In the absence of proof of a present 
disability there can be no valid claim.  Brammer v. Brown, 3 
Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 
Vet. App. 141, 143-44 (1992).  As both the Caluza and Savage 
tests for well groundedness requires competent medical 
evidence of a current disability, the claim is not well 
grounded and must be denied.

Even if the veteran did have a current medical diagnosis of 
malnutrition, he would still need competent medical nexus 
evidence relating the diagnosis to the malnourishment 
experienced during service in order to well ground his claim.  
Since no such opinion is on file, his claim would still be 
not well grounded.

The only evidence that the veteran currently has malnutrition 
as a result of his period of recognized guerilla service are 
the veteran's own contentions.  Issues of medical diagnosis 
or medical causation require competent medical evidence in 
order to have probative value.  See Grottveit at 93.  Nothing 
on file shows that the veteran has the requisite knowledge, 
skill, experience, training, or education to render a medical 
opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Consequently, his contentions cannot well ground the 
claim.  Grottveit at 93; Caluza at 504.

For the reasons stated above, the Board has determined that 
the veteran's claim is not well grounded and must be denied.  
As the veteran has not submitted the evidence necessary for a 
well-grounded claim, a weighing of the merits of the claim is 
not warranted, and the reasonable doubt doctrine is not for 
application.  See generally Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

The veteran's representative has contended that the veteran's 
claim should be remanded for additional development.  
However, VA has neither the duty nor the authority to assist 
a claimant in the absence of a well-grounded claim.  Morton 
v. West, 12 Vet. App. 477 (1999); Epps v. Gober, 126 F.3d 
1464 (Fed. Cir. 1997), cert. denied sub nom. Epps v. West, 
118 S.Ct. 2348 (1998).  Nevertheless, VA may, dependent on 
the facts of the case, have a duty to notify the veteran of 
the evidence needed to support his claim.  38 U.S.C.A. § 
5103; see also Robinette v. Brown, 8 Vet. App. 69, 79 (1995).  
Accordingly, the Board has examined all evidence of record 
with a view towards determining whether the appellant has 
notified VA of the possible existence of evidence which would 
render his claim well grounded.  The Board finds that no such 
information is of record.  See McKnight v. Brown, 131 F.3d 
1483 (Fed.Cir. 1997); Beausoleil v. Brown, 8 Vet. App. 69, 80 
(1995); see also generally Stuckey v. West, 13 Vet. App. 163, 
175 (1999), (observing in part that when it is alleged that 
there is specific evidence that would manifestly well ground 
a claim, VA has a duty to inform the claimant of the 
importance of obtaining this evidence to "complete the 
application.") (Emphasis added).

As an additional matter, the Board notes that VA regulations 
provide that for former POWs of not less than 30 days, 
service connection can be established by presumption for 
malnutrition if manifest to a degree of 10 percent or more at 
any time after separation from service.  38 C.F.R. §§ 3.307, 
3.309(c).  However, no evidence is on file to show that the 
veteran was ever held as a POW, nor has the veteran alleged 
otherwise.  Even if the veteran were recognized as a former 
POW, he would still not be entitled to a grant of service 
connection on a presumptive basis due to the fact that he has 
no current medical diagnosis of malnutrition or residuals 
thereof.

II.  Malaria

Legal Criteria.  Disabilities must be reviewed in relation to 
their history.  38 C.F.R. § 4.1.  Other applicable, general 
policy considerations are:  interpreting reports of 
examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so 
that the current rating may accurately reflect the elements 
of disability, 38 C.F.R. § 4.2; resolving any reasonable 
doubt regarding the degree of disability in favor of the 
claimant, 38 C.F.R. § 4.3; where there is a question as to 
which of two evaluations apply, assigning a higher of the two 
where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7; and, 
evaluating functional impairment on the basis of lack of use-
fulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

Malaria is evaluated as 100 percent disabling when it is an 
active disease.  Thereafter, the residuals such as liver or 
spleen damage are evaluated under the appropriate system.  
The diagnoses of malaria and evidence of relapses must be 
confirmed by the presence of malarial parasites in blood 
smears.  38 C.F.R. § 4.88b, Code 6304 (1999).

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).  

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).


Analysis.  In general, a veteran's claim of increasing 
severity of a service-connected disability establishes a 
well-grounded claim for an increased evaluation.  Proscelle 
v. Derwinski, 2 Vet. App. 629 (1992).  Therefore, the Board 
finds that the veteran's claim for an increased evaluation 
for his malaria is well-grounded.  Because the claim is well 
grounded, VA has a duty to assist the veteran in developing 
facts pertinent to the claim.  38 U.S.C.A. § 5107(a).  Here, 
VA has accorded the veteran several examinations in relation 
to this claim, and there does not appear to be any pertinent 
medical evidence that is not of record or requested by the 
RO.  Thus, the Board finds that VA has fulfilled its duty to 
assist the veteran in developing the facts pertinent to this 
claim.  No further assistance to the veteran is required to 
comply with the duty to assist.

In the instant case, the Board finds that the veteran does 
not meet or nearly approximate the criteria for compensable 
disability rating for malaria.  There is no competent medical 
evidence of active malaria, nor ascertainable residuals of 
malaria such as liver or spleen damage as shown by the VA 
examinations conducted in January and October 1998.  
Accordingly, the veteran does not meet or nearly approximate 
the criteria for a compensable disability rating under 
38 C.F.R. § 4.88b, Diagnostic Code 6304.

The veteran's representative has contended that the most 
recent VA examination was inadequate in that it did not 
specifically address the necessary test to determine the 
extent and severity of the veteran's malaria.  However, the 
only test specifically required for malaria is a blood smear 
analysis to determine if there are any malarial parasites.  
38 C.F.R. § 4.88b, Diagnostic Code 6304.  As noted above, the 
October 1998 VA medical examination did include a blood smear 
analysis.  Furthermore, the examination also included a liver 
and spleen ultrasound to determine if there were any 
residuals attributable to the malaria.  Additionally, the 
examiner indicated that the veteran's claims file had been 
reviewed.  Thus, there does not appear to be any necessary 
testing that was not conducted as part of the October 1998 VA 
medical examination, and there does not appear to be any 
other basis to find that the examination was inadequate.  The 
Board also notes that the veteran has not indicated that the 
severity of his condition has increased since this last VA 
examination.  Accordingly, the Board finds that a new 
examination is not warranted in the instant case.  

For the reasons stated above, the Board finds that the 
veteran does not meet or nearly approximate the criteria 
necessary for a compensable disability rating for his 
malaria.  Therefore, the Board concludes that the 
preponderance of the evidence is against the veteran's claim, 
and that it must be denied.  As the preponderance of the 
evidence is against the claim, the reasonable doubt doctrine 
is not for application.  See generally Gilbert, supra.

The Board also notes that the veteran submitted several 
statements in which he asserted that his status as a 
naturalized citizen of the United States should be taken into 
consideration.  However, the Board finds that the veteran's 
citizenship is irrelevant to the resolution of both his 
malnutrition and his malaria claims.  All claimants for VA 
benefits, regardless of citizenship, are required to submit 
evidence of a well-grounded claim.  Similarly, all claimants, 
regardless of citizenship, are required to present medical 
evidence of either active malaria or residuals thereof in 
order to be entitled to a compensable disability rating for 
malaria.  As stated above, no such evidence is on file, and, 
therefore, the veteran's claims are denied.


ORDER

Entitlement to service connection for malnutrition is denied.

Entitlement to a compensable disability rating for malaria is 
denied.



		
	Gary L. Gick
	Member, Board of Veterans' Appeals

 

